UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1424


In re: ERNEST INGRAM,

                    Petitioner.



               On Petition for Writ of Mandamus. (8:15-cr-00392-GJH-3)


Submitted: August 25, 2020                                        Decided: August 27, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ernest Ingram, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ernest Ingram petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from this court

directing the district court to act. Our review of the district court’s docket reveals that the

district court has denied Ingram’s § 2255 motion. Accordingly, because the district court

has recently decided Ingram’s case, we deny the mandamus petition as moot. We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                         PETITION DENIED




                                              2